DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0344787 to Cho et al. (Cho) in view of U.S. Publication No. 2006/0279548 to Geaghan.
As to claims 1 and 20, Cho discloses an electronic pen sensing apparatus comprising: 
an electronic pen sensor disposed at an upper part or a lower part of a display (Fig. 5; Para. 0048-0050, first touch sensors, TS, for detection of stylus); 

a processor electrically connected to the electronic pen sensor, the processor being configured to output a driving signal to the electronic pen sensor, to calculate coordinate information of the electronic pen based on a sensing signal sensed by the electronic pen sensor (Fig. 5; Para. 0041,0050,0066, display touch IC, DTIC), 
wherein the electronic pen sensor is not disposed in a first area corresponding to the heterogeneous sensor (Fig. 5; Para. 0046, first and second display area, DA1 and DA2, where the FTS is in DA2 and TS is in DA1), and 
wherein the processor is configured to: 
calculate first coordinate information of the electronic pen based on a first sensing signal sensed by the electronic pen sensor in a case in which the electronic pen is located in a second area (Fig. 5, 8; Para. 0041,0050,0066, display touch IC, DTIC; sensor controller CON analyzes the first touch sensing data, determines a touch input of a conductive material, for example, a finger (or a stylus pen), and calculates first touch information TDATA of a position of the touch input using a predetermined coordinate extraction algorithm). 
Cho does not expressly disclose calculate second coordinate information of the electronic pen based on a compensation signal obtained by compensating for the first sensing signal in a case in which the electronic pen moves from the second area to the first area or a vicinity of the first area.
Geaghan teaches calculate second coordinate information of the electronic pen based on a compensation signal obtained by compensating for the first sensing signal in 
It would have been obvious to one of ordinary skill in the art to modify the electronic pen sensing apparatus of Cho to include the second location calculation method of Geaghan because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the electronic pen sensing apparatus of Cho as modified by the second location calculation method of Geaghan can yield a predictable result of increased touch location accuracy, decreased complexity of touch location computations, increased speed in touch location determination, decreased power consumption, increased touch location sensitivity, increased immunity to noise and/or enhanced z-axis information because of the combination approach.  Thus, a person of ordinary skill would have appreciated including in the electronic pen sensing apparatus of Cho the ability to use the second location calculation method of Geaghan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As to claim 20, Cho additionally discloses an electronic device comprising a electronic pen sensing apparatus (Fig. 3, Para. 0040, display device).

Cho and Geaghan disclose the electronic pen sensing apparatus of claim 1.  Cho discloses wherein the electronic pen sensor comprises: 
a plurality of first channel sensors disposed to extend in a first direction (Fig. 1; Para. 0009, touch driving electrodes, 401(x)); and 
a plurality of second channel sensors disposed to extend in a second direction intersecting the first direction (Fig. 1; Para. 0009, touch sensing electrodes, 401(y)), and 
the first channel sensors and the second channel sensors are not disposed in the first area corresponding to the heterogeneous sensor (Fig. 1, 5; Para. 0009, touch sensor, 403 and finger print sensor, 405; Para. 0046, first and second display area, DA1 and DA2, where the FTS is in DA2 and TS is in DA1).

As to claim 3, Cho and Geaghan disclose the electronic pen sensing apparatus of claim 2.  Cho does not expressly disclose wherein, in a case in which the electronic pen moves from the second area to the first area or the vicinity of the first area, the processor compensates for sensing signals sensed by at least some of the plurality of first channel sensors or at least some of the plurality of second channel sensors, and calculates second coordinate information of the electronic pen based on the compensation signals.
Geaghan discloses wherein, in a case in which the electronic pen moves from the second area to the first area or the vicinity of the first area, the processor compensates for sensing signals sensed by at least some of the plurality of first channel sensors or at least some of the plurality of second channel sensors (Fig. 2B; Para. 0050, Pre-touch signals are generated 220 using a first sensor type and/or a first 

As to claim 7, Cho and Geaghan disclose the electronic pen sensing apparatus of claim 2.  Cho discloses wherein the plurality of first channel sensors is symmetric with respect to the first area (Fig. 2, Para. 0010, fingerprint sensor, 114, with first channel electrodes 111 and second channel electrodes 112 crossing each other).

As to claim 8, Cho and Geaghan disclose the electronic pen sensing apparatus of claim 2.  Cho discloses wherein the plurality of second channel sensors is symmetric with respect to the first area (Fig. 2, Para. 0010, fingerprint sensor, 114, with first channel electrodes 111 and second channel electrodes 112 crossing each other).

As to claim 18, Cho and Geaghan disclose the electronic pen sensing apparatus of claim 1, bit do not explicitly disclose further comprising: a second heterogeneous sensor disposed at the lower part of the display, wherein the electronic pen sensor is not disposed in a third area corresponding to the second heterogeneous sensor, wherein the processor is configured: to calculate third coordinate information of the electronic pen based on a second sensing signal sensed by the electronic pen sensor in a case in which the electronic pen is located in a fourth area; and to calculate fourth coordinate information of the electronic pen based on a compensation signal obtained 
However, it would have been obvious to a person with ordinary skill in the art to duplicate the parts contained within the device. See MPEP §2144.04. Specifically, when a duplicated part would not modify the operation of the device, the device is unpatentable. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Therefore, one skilled in the art could conceive having a second heterogeneous sensor disposed at the lower part of the display, wherein the electronic pen sensor is not disposed in a third area corresponding to the second heterogeneous sensor, wherein the processor is configured: to calculate third coordinate information of the electronic pen based on a second sensing signal sensed by the electronic pen sensor in a case in which the electronic pen is located in a fourth area; and to calculate fourth coordinate information of the electronic pen based on a compensation signal obtained by compensating for the second sensing signal in a case in which the electronic pen moves from the fourth area to the third area or a vicinity of the third area.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Geaghan as applied to claim 1 above, and further in view of U.S. publication No. 2017/0300736 to Song et al. (Song).
As to claim 15, Cho and Geaghan disclose the electronic pen sensing apparatus of claim 1, but do not expressly disclose wherein a through hole is formed in a portion of an area in which the electronic pen sensor is disposed, and wherein the heterogeneous sensor is disposed in the through hole.
Song teaches wherein a through hole is formed in a portion of an area in which the electronic pen sensor is disposed (Fig. 3; Para. 0064, 0088, a sensor disposition area 191 (e.g., an aperture or a hole) in digitizer, 301), and 
wherein the heterogeneous sensor is disposed in the through hole (Fig. 3; Para. 0064, fingerprint sensor, 180).
It would have been obvious to one of ordinary skill in the art to modify the electronic pen sensing apparatus of Cho and Geaghan to include the structure of Song because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the electronic pen sensing apparatus of Cho and Geaghan as modified by the structure of Song can yield a predictable result of increased ease of use for the user based on the location of the fingerprint sensor.  Thus, a person of ordinary skill would have appreciated including in the electronic pen sensing apparatus of Cho and Geaghan the ability to use the structure of Song since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

As to claim 16, Cho, Geaghan and Song disclose the electronic pen sensing apparatus of claim 15.  Cho and Geaghan do not disclose wherein the electronic pen sensor is disposed at the lower part of the display, wherein a shielding sheet is disposed at a lower part of the electronic pen sensor, and wherein the heterogeneous sensor is formed to protrude in a direction toward the shielding sheet.
Song discloses wherein the electronic pen sensor is disposed at the lower part of the display (Fig. 3B; Para. 0088, digitizer, 301 and panel, 165), 
wherein a shielding sheet is disposed at a lower part of the electronic pen sensor (Fig. 3; Para. 0076, heat radiating layer, 195, functioning as a ground (e.g., shielding of noise) of the display driving module), and 
wherein the heterogeneous sensor is formed to protrude in a direction toward the shielding sheet (Fig. 3).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 15.

As to claim 17, Cho, Geaghan and Song disclose the electronic pen sensing apparatus of claim 15.  Cho and Geaghan do not disclose wherein the electronic pen sensor is disposed at the lower part of the display, wherein a shielding sheet is disposed at a lower part of the electronic pen sensor, and wherein the heterogeneous sensor is formed to protrude in a direction toward the display.
Song discloses wherein the electronic pen sensor is disposed at the lower part of the display (Fig. 3B; Para. 0088, digitizer, 301 and panel, 165), 
wherein a shielding sheet is disposed at a lower part of the electronic pen sensor (Fig. 3; Para. 0076, heat radiating layer, 195, functioning as a ground (e.g., shielding of noise) of the display driving module), and 
wherein the heterogeneous sensor is formed to protrude in a direction toward the display (Fig. 6CB).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 15.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho.
19. An electronic pen sensing apparatus comprising: 
an electronic pen sensor disposed at an upper part or a lower part of a display (Fig. 5; Para. 0048-0050, first touch sensors, TS, for detection of stylus); 
a heterogeneous sensor disposed at the lower part of the display (Fig. 5; Para. 0056-0058, fingerprint touch sensor, FTS); 
a processor electrically connected to the electronic pen sensor, the processor being configured to output a driving signal to the electronic pen sensor, to calculate coordinate information of the electronic pen based on a sensing signal sensed by the electronic pen sensor (Fig. 5; Para. 0041,0050,0066, display touch IC, DTIC), 
wherein the electronic pen sensor is not disposed in a first area corresponding to the heterogeneous sensor  (Fig. 5; Para. 0046, first and second display area, DA1 and DA2, where the FTS is in DA2 and TS is in DA1). 
Cho does not explicitly disclose a second heterogeneous sensor disposed at the lower part of the display; wherein the electronic pen sensor is not disposed in a third area corresponding to the second heterogeneous sensor.
However, it would have been obvious to a person with ordinary skill in the art to duplicate the parts contained within the device. See MPEP §2144.04. Specifically, when a duplicated part would not modify the operation of the device, the device is unpatentable. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Therefore, one skilled in the art could conceive having a second heterogeneous sensor disposed at the lower part of the display; wherein the electronic pen sensor is not disposed in a third area corresponding to the second heterogeneous sensor.

Allowable Subject Matter
Claims 4-6 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 4, it discloses “wherein the processor compensates for the sensing signals sensed by at least some of the plurality of first channel sensors using an average of levels of a plurality of sensing signals,” which is not found in the prior art.

As to claim 5, it discloses “wherein the processor performs setting such that sensing signals nearer the first area have higher weights and then compensates for the sensing signals sensed by the at least some of the plurality of first channel sensors,” which is not found in the prior art.

As to claim 6, it discloses “electronic pen sensing apparatus of claim 2, wherein the plurality of first channel sensors is disposed to overlap each other, and wherein the plurality of second channel sensors is disposed to overlap each other,” which is not found in the prior art.

As to claim 9, of which claims 10 and 11 are dependent, it discloses “wherein the processor is configured: 
to output a driving signal having a first driving frequency in a case in which the electronic pen is located at a position farther than a first distance; and 
to output a driving signal having a second driving frequency higher than the first driving frequency in a case in which the electronic pen is located between the first distance and a second distance,” which is not found in the prior art.

As to claim 12, of which claims 13 and 14 are dependent, it discloses “wherein the processor is configured: 
to perform control such that a driving signal having a first driving frequency is output; and 
to output a driving signal having a second driving frequency higher than the first driving frequency in a case in which a level of the sensing signal sensed by the electronic pen sensor is between a first reference value and a second reference value,” which is not found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LISA S LANDIS/           Examiner, Art Unit 2626